 


116 S1044 IS: Fentanyl Sanctions Act
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 1044 
IN THE SENATE OF THE UNITED STATES 
 
April 4, 2019 
Mr. Schumer (for himself, Mr. Cotton, Mr. Brown, Mr. Rubio, Mr. Menendez, Mrs. Shaheen, and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs 
 
A BILL 
To impose sanctions with respect to foreign traffickers of illicit opioids, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short title This Act may be cited as the Fentanyl Sanctions Act.  (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Sense of Congress. 
Sec. 4. Definitions. 
Title I—Sanctions with Respect to Foreign Opioid Traffickers 
Sec. 101. Identification of foreign opioid traffickers. 
Sec. 102. Sense of Congress and reporting on international opioid control regime. 
Sec. 103. Imposition of sanctions. 
Sec. 104. Description of sanctions. 
Sec. 105. Waivers. 
Sec. 106. Procedures for judicial review of classified information. 
Sec. 107. Briefings on implementation. 
Title II—Commission on Combating Synthetic Opioid Trafficking 
Sec. 201. Commission on combating synthetic opioid trafficking. 
Title III—Other Matters 
Sec. 301. Director of National Intelligence program on use of intelligence resources in efforts to sanction foreign opioid traffickers. 
Sec. 302. Department of Defense funding. 
Sec. 303. Department of State funding. 
Sec. 304. Department of the Treasury funding. 
Sec. 305. Appropriate committees of Congress defined.  
2.FindingsCongress makes the following findings: (1)The Centers for Disease Control and Prevention estimate that from June 2017 through June 2018 more than 48,000 people in the United States died from an opioid overdose, with synthetic opioids (excluding methadone), contributing to a record 31,500 overdose deaths. While drug overdose deaths from methadone, semi-synthetic opioids, and heroin have decreased in recent months, overdose deaths from synthetic opioids have continued to increase. 
(2)The objective of preventing the proliferation of synthetic opioids though existing multilateral and bilateral initiatives requires additional efforts to deny illicit actors the financial means to sustain their markets and distribution networks.  (3)The People’s Republic of China is the world’s largest producer of illicit fentanyl, fentanyl analogues, and their immediate precursors. From the People’s Republic of China, those substances are shipped primarily through express consignment carriers or international mail directly to the United States, or, alternatively, shipped directly to trans­na­tion­al criminal organizations in Mexico, Canada, and the Caribbean. 
(4)In 2015, Mexican heroin accounted for 93 percent of the total weight of heroin seized in the United States, transported to the United States by transnational criminal organizations that maintain territorial influence over large regions in Mexico and remain the greatest criminal drug threat to the United States.  (5)The United States and the People’s Republic of China, Mexico, and Canada have made important strides in combating the illicit flow of opioids through bilateral efforts of their respective law enforcement agencies. 
(6)Insufficient regulation of synthetic opioid production and export and insufficient law enforcement efforts to combat opioid trafficking in the People’s Republic of China and Mexico continue to contribute to a flood of opioids into the United States.  (7)While the Department of the Treasury used the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.) to sanction the first synthetic opioid trafficking entity in April 2018, precision economic and financial sanctions policy tools are needed to address the flow of synthetic opioids. 
3.Sense of CongressIt is the sense of Congress that— (1)the United States should apply economic and other financial sanctions to foreign traffickers of illicit opioids to protect the national security, foreign policy, and economy of the United States; and 
(2)it is imperative that the People’s Republic of China follow through on the commitments it made to the United States on December 6, 2018, through the Group of Twenty— (A)to schedule the entire category of fentanyl-type substances as controlled substances; and 
(B)to change its national and provincial laws and increase provincial law enforcement efforts to prosecute traffickers of fentanyl substances.  4.DefinitionsIn this Act: 
(1)Alien; national; national of the United StatesThe terms alien, national, and national of the United States have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).  (2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means— 
(A)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, the Select Committee on Intelligence, and the majority leader and the minority leader of the Senate; and  (B)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on the Judiciary, the Permanent Select Committee on Intelligence, and the Speaker and the minority leader of the House of Representatives. 
(3)Controlled substance; listed chemicalThe terms controlled substance, listed chemical, narcotic drug, and opioid have the meanings given those terms in section 102 of the Controlled Substances Act (21 U.S.C. 802).  (4)EntityThe term entity means a partnership, joint venture, association, corporation, organization, network, group, or subgroup, or any form of business collaboration. 
(5)Foreign opioid traffickerThe term foreign opioid trafficker means any foreign person that the President determines plays a significant role in opioid trafficking.  (6)Foreign personThe term foreign person— 
(A)means— (i)any citizen or national of a foreign country; or 
(ii)any entity not organized under the laws of the United States or a jurisdiction within the United States; and  (B)does not include the government of a foreign country. 
(7)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.  (8)Opioid traffickingThe term opioid trafficking means any illicit activity— 
(A)to cultivate, produce, manufacture, distribute, sell, or knowingly finance or transport illicit opioids, controlled substances that are opioids, listed chemicals that are opioids, or active pharmaceutical ingredients or chemicals that are used in the production of controlled substances that are opioids;  (B)to attempt to carry out an activity described in subparagraph (A); or 
(C)to assist, abet, conspire, or collude with other persons to carry out such an activity.  (9)PersonThe term person means an individual or entity. 
(10)United States personThe term United States person means— (A)any citizen or national of the United States; 
(B)any alien lawfully admitted for permanent residence in the United States;  (C)any entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of such an entity); or 
(D)any person located in the United States.  ISanctions with Respect to Foreign Opioid Traffickers 101.Identification of foreign opioid traffickers (a)Public report (1)In generalThe President shall submit to the appropriate congressional committees and leadership, in accordance with subsection (c), a report— 
(A)identifying the foreign persons that the President determines are foreign opioid traffickers;  (B)detailing progress the President has made in implementing this title; and 
(C)providing an update on cooperative efforts with the Governments of Mexico and the People’s Republic of China with respect to combating foreign opioid traffickers.  (2)Identification of additional personsIf, at any time after submitting a report required by paragraph (1) and before the submission of the next such report, the President determines that a foreign person not identified in the report is a foreign opioid trafficker, the President shall submit to the appropriate congressional committees and leadership an additional report containing the information required by paragraph (1) with respect to the foreign person. 
(3)ExclusionThe President shall not be required to include in a report under paragraph (1) or (2) any persons with respect to which the United States has imposed sanctions before the date of the report under this title or any other provision of law with respect to opioid trafficking.  (4)Form of report (A)In generalEach report required by paragraph (1) or (2) shall be submitted in unclassified form but may include a classified annex. 
(B)Availability to publicThe unclassified portion of a report required by paragraph (1) or (2) shall be made available to the public.  (b)Classified report (1)In generalThe President shall submit to the appropriate congressional committees and leadership, in accordance with subsection (c), a report, in classified form— 
(A)describing in detail the status of sanctions imposed under this title, including the personnel and resources directed toward the imposition of such sanctions during the preceding fiscal year;  (B)providing background information with respect to persons newly identified as foreign opioid traffickers and their illicit activities; 
(C)describing actions the President intends to undertake or has undertaken to implement this title; and  (D)providing a strategy for identifying additional foreign opioid traffickers. 
(2)Effect on other reporting requirementsThe report required by paragraph (1) is in addition to the obligations of the President to keep Congress fully and currently informed pursuant to the provisions of the National Security Act of 1947 (50 U.S.C. 3001 et seq.).  (c)Submission of reportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter until the date that is 5 years after such date of enactment, the President shall submit the reports required by subsections (a) and (b) to the appropriate congressional committees and leadership. 
(d)Exclusion of certain information 
(1)IntelligenceNotwithstanding any other provision of this section, a report required by subsection (a) or (b) shall not disclose the identity of any person if the Director of National Intelligence determines that such disclosure could compromise an intelligence operation, activity, source, or method of the United States.  (2)Law enforcementNotwithstanding any other provision of this section, a report required by subsection (a) or (b) shall not disclose the identity of any person if the Attorney General, in coordination, as appropriate, with the Director of the Federal Bureau of Investigation, the Administrator of the Drug Enforcement Administration, the head of any other appropriate Federal law enforcement agency, and the Secretary of the Treasury, determines that such disclosure could reasonably be expected— 
(A)to compromise the identity of a confidential source, including a State, local, or foreign agency or authority or any private institution that furnished information on a confidential basis;  (B)to jeopardize the integrity or success of an ongoing criminal investigation or prosecution; 
(C)to endanger the life or physical safety of any person; or  (D)to cause substantial harm to physical property. 
(3)Notification requiredIf the Director of National Intelligence makes a determination under paragraph (1) or the Attorney General makes a determination under paragraph (2), the Director or the Attorney General, as the case may be, shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination.  (e)Provision of information required for reportsThe Secretary of the Treasury, the Attorney General, the Secretary of Defense, the Secretary of State, the Secretary of Homeland Security, and the Director of National Intelligence shall consult among themselves and provide to the President and the Director of the Office of National Drug Control Policy the appropriate and necessary information to enable the President to submit the reports required by subsection (a). 
102.Sense of Congress and reporting on international opioid control regime 
(a)Sense of CongressIt is the sense of Congress that, in order to apply economic and other financial sanctions to foreign traffickers of illicit opioids to protect the national security, foreign policy, and economy of the United States— (1)the President should instruct the Secretary of State to commence immediately diplomatic efforts, both in appropriate international fora such as the United Nations, the Group of Seven, the Group of Twenty, trilaterally and bilaterally with partners of the United States, to establish a multilateral sanctions regime against foreign opioid traffickers; and 
(2)the Secretary of State, in consultation with the Secretary of the Treasury, may consider forming a new coalition of countries to establish a multilateral sanctions regime against foreign opioid traffickers if certain countries in existing multilateral fora fail to cooperate with respect to establishing such a regime.  (b)Reports to Congress (1)In generalThe President shall include, in each report required by section 101(b), an assessment conducted by the Secretary of State, in consultation with the Secretary of the Treasury, of the extent to which any diplomatic efforts described in subsection (a) have been successful. 
(2)ElementsEach assessment required by paragraph (1) shall include an identification of— (A)the countries the governments of which have agreed to undertake measures to apply economic or other financial sanctions to foreign traffickers of illicit opioids and a description of those measures; and 
(B)the countries the governments of which have not agreed to measures described in subparagraph (A), and, with respect to those countries, other measures the Secretary of State recommends that the United States take to apply economic and other financial sanctions to foreign traffickers of illicit opioids.  103.Imposition of sanctionsThe President shall impose five or more of the sanctions described in section 104 with respect to each foreign person that is an entity, and four or more of such sanctions with respect to each foreign person that is an individual, that— 
(1)is identified as a foreign opioid trafficker in a report submitted under section 101(a); or  (2)the President determines is owned, controlled, directed by, supplying or sourcing precursors for, or acting for or on behalf of, such a foreign opioid trafficker. 
104.Description of sanctions 
(a)In generalThe sanctions that may be imposed with respect to a foreign person under section 103 are the following: (1)Loans from United States financial institutionsThe United States Government may prohibit any United States financial institution from making loans or providing credits to the foreign person. 
(2)Prohibitions on financial institutionsThe following prohibitions may be imposed with respect to a foreign person that is a financial institution: (A)Prohibition on designation as primary dealerNeither the Board of Governors of the Federal Reserve System nor the Federal Reserve Bank of New York may designate, or permit the continuation of any prior designation of, the financial institution as a primary dealer in United States Government debt instruments. 
(B)Prohibition on service as a repository of Government fundsThe financial institution may not serve as agent of the United States Government or serve as repository for United States Government funds. The imposition of either sanction under subparagraph (A) or (B) shall be treated as one sanction for purposes of section 103, and the imposition of both such sanctions shall be treated as 2 sanctions for purposes of that section. (3)Procurement banThe United States Government may not procure, or enter into any contract for the procurement of, any goods or services from the foreign person. 
(4)Foreign exchangeThe President may, pursuant to such regulations as the President may prescribe, prohibit any transactions in foreign exchange that are subject to the jurisdiction of the United States and in which the foreign person has any interest.  (5)Banking transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any transfers of credit or payments between financial institutions or by, through, or to any financial institution, to the extent that such transfers or payments are subject to the jurisdiction of the United States and involve any interest of the foreign person. 
(6)Property transactionsThe President may, pursuant to such regulations as the President may prescribe, prohibit any person from— (A)acquiring, holding, withholding, using, transferring, withdrawing, transporting, importing, or exporting any property that is subject to the jurisdiction of the United States and with respect to which the foreign person has any interest; 
(B)dealing in or exercising any right, power, or privilege with respect to such property; or  (C)conducting any transaction involving such property. 
(7)Ban on investment in equity or debt of sanctioned personThe President may, pursuant to such regulations or guidelines as the President may prescribe, prohibit any United States person from investing in or purchasing significant amounts of equity or debt instruments of the foreign person.  (8)Exclusion of corporate officersThe President may direct the Secretary of State to deny a visa to, and the Secretary of Homeland Security to exclude from the United States, any alien that the President determines is a corporate officer or principal of, or a shareholder with a controlling interest in, the foreign person. 
(9)Sanctions on principal executive officersThe President may impose on the principal executive officer or officers of the foreign person, or on individuals performing similar functions and with similar authorities as such officer or officers, any of the sanctions described in paragraphs (1) through (8) that are applicable.  (b)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section. 
(c)Exceptions 
(1)Intelligence activitiesSanctions under this section shall not apply with respect to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or to any authorized intelligence activities of the United States.  (2)Exception relating to importation of goodsThe authority to impose sanctions under subsection (a)(6) shall not include the authority to impose sanctions on the importation of goods. 
(3)Exception to comply with United Nations headquarters agreementSanctions under subsection (a)(8) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or other applicable international obligations.  (d)Implementation; regulatory authority (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section. 
(2)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.  105.Waivers (a)Waiver for State-Owned financial institutions in countries that cooperate in multilateral anti-Trafficking efforts (1)In generalThe President may, on a case-by-case basis, waive for a period of not more than 12 months the application of sanctions under this title with respect to a financial institution that is owned or controlled, directly or indirectly, by a foreign government or any political subdivision, agency, or instrumentality of a foreign government, if the President, not less than 30 days before the waiver is to take effect, certifies to the appropriate congressional committees and leadership that the foreign government is closely cooperating with the United States in efforts to prevent opioid trafficking. 
(2)CertificationThe President may certify under paragraph (1) that a foreign government is closely cooperating with the United States in efforts to prevent opioid trafficking if that government is— (A)implementing domestic laws to schedule all fentanyl analogues as controlled substances; and 
(B)doing two or more of the following: (i)Implementing substantial improvements in regulations involving the chemical and pharmaceutical production and export of illicit opioids. 
(ii)Implementing substantial improvements in judicial regulations to combat transnational criminal organizations that traffic opioids.  (iii)Increasing efforts to prosecute foreign opioid traffickers. 
(iv)Increasing intelligence sharing and law enforcement cooperation with the United States with respect to opioid trafficking.  (3)Subsequent renewal of waiverThe President may renew a waiver under paragraph (1) for subsequent periods of not more than 6 months each if, not less than 30 days before the renewal is to take effect, the Director of National Intelligence certifies to the appropriate congressional committees and leadership that the government of the country to which the waiver applies has effectively implemented and is effectively enforcing the measures that formed the basis for the certification under paragraph (2). 
(b)Waivers for national security and access to prescription medications 
(1)In generalThe President may waive the application of sanctions under this title with respect to a person if the President determines that the application of such sanctions with respect to that person would significantly harm— (A)the national security of the United States; or 
(B)subject to paragraph (2), the access of United States persons to prescription medications.  (2)MonitoringThe President shall establish a monitoring program to verify that a person receiving a waiver under paragraph (1)(B) is not trafficking illicit opioids. 
(3)NotificationNot later than 21 days after making a determination under paragraph (1) with respect to a person, the President shall notify the appropriate congressional committees and leadership of the determination and the reasons for the determination.  (c)Humanitarian waiverThe President may waive, for renewable periods of 180 days, the application of the sanctions under this title if the President certifies to the appropriate congressional committees and leadership that the waiver is necessary for the provision of humanitarian assistance. 
106.Procedures for judicial review of classified information 
(a)In generalIf a finding under this title, or a prohibition, condition, or penalty imposed as a result of any such finding, is based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)) and a court reviews the finding or the imposition of the prohibition, condition, or penalty, the President may submit such information to the court ex parte and in camera.  (b)Rule of constructionNothing in this section shall be construed to confer or imply any right to judicial review of any finding under this title, or any prohibition, condition, or penalty imposed as a result of any such finding. 
107.Briefings on implementationNot later than 90 days after the date of the enactment of the Fentanyl Sanctions Act, and every 180 days thereafter until the date that is 5 years after such date of enactment, the President, acting through the Secretary of State, in coordination with the Secretary of the Treasury, shall provide to the appropriate congressional committees and leadership a comprehensive briefing on efforts to implement this title.  IICommission on Combating Synthetic Opioid Trafficking 201.Commission on combating synthetic opioid trafficking (a)Establishment (1)In generalThere is established a commission to develop a consensus on a strategic approach to combating the flow of synthetic opioids into the United States. 
(2)DesignationThe commission established under paragraph (1) shall be known as the Commission on Synthetic Opioid Trafficking (in this section referred to as the Commission).  (b)Membership (1)Composition (A)In generalSubject to subparagraph (B), the Commission shall be composed of the following members: 
(i)The Administrator of the Drug Enforcement Administration.  (ii)The Secretary of Homeland Security. 
(iii)The Secretary of Defense.  (iv)The Secretary of the Treasury. 
(v)The Secretary of State.  (vi)Two members appointed by the majority leader of the Senate, one of whom shall be a Member of the Senate and one of whom shall not be. 
(vii)Two members appointed by the minority leader of the Senate, one of whom shall be a Member of the Senate and one of whom shall not be.  (viii)Two members appointed by the Speaker of the House of Representatives, one of whom shall be a Member of the House of Representatives and one of whom shall not be. 
(ix)Two members appointed by the minority leader of the House of Representatives, one of whom shall be a Member of the House of Representatives and one of whom shall not be.  (B) (i)The members of the Commission who are not Members of Congress and who are appointed under clauses (vi) through (ix) of subparagraph (A) shall be individuals who are nationally recognized for expertise, knowledge, or experience in— 
(I)transnational criminal organizations conducting synthetic opioid trafficking;  (II)the production, manufacturing, distribution, sale, or transportation of synthetic opioids; or 
(III)relations between— (aa)the United States; and 
(bb)the People’s Republic of China, Mexico, or any other country of concern with respect to trafficking in synthetic opioids.  (ii)An official who appoints members of the Commission may not appoint an individual as a member of the Commission if the individual possesses any personal or financial interest in the discharge of any of the duties of the Commission. 
(iii)
(I)All members of the Commission described in clause (i) shall possess an appropriate security clearance in accordance with applicable provisions of law concerning the handling of classified information.  (II)For the purpose of facilitating the activities of the Commission, the Director of National Intelligence shall expedite to the fullest degree possible the processing of security clearances that are necessary for members of the Commission. 
(2)Co-chairs 
(A)In generalThe Commission shall have 2 co-chairs, selected from among the members of the Commission, one of whom shall be a member of the majority party and one of whom shall be a member of the minority party.  (B)SelectionThe individuals who serve as the co-chairs of the Commission shall be jointly agreed upon by the President, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives. 
(c)DutiesThe duties of the Commission are as follows: (1)To define the core objectives and priorities of the strategic approach described in subsection (a)(1). 
(2)To weigh the costs and benefits of various strategic options to combat the flow of synthetic opioids from the People’s Republic of China, Mexico, and other countries.  (3)To evaluate whether the options described in paragraph (2) are exclusive or complementary, the best means for executing such options, and how the United States should incorporate and implement such options within the strategic approach described in subsection (a)(1). 
(4)To review and make determinations on the difficult choices present within such options, among them what norms-based regimes the United States should seek to establish to encourage the effective regulation of dangerous synthetic opioids.  (5)To report on efforts by actors in the People’s Republic of China to subvert United States laws and to supply illicit synthetic opioids to persons in the United States, including up-to-date estimates of the scale of illicit synthetic opioids flows from the People’s Republic of China. 
(6)To report on the deficiencies in the regulation of pharmaceutical and chemical production of controlled substances and export controls with respect to such substances in the People’s Republic of China and other countries that allow opioid traffickers to subvert such regulations and controls to traffic illicit opioids into the United States.  (7)To report on the scale of contaminated or counterfeit drugs originating from the People’s Republic of China and India. 
(8)To report on how the United States could work more effectively with provincial and local officials in the People’s Republic of China and other countries to combat the illicit production of synthetic opioids.  (9)In weighing the options for defending the United States against the dangers of trafficking in synthetic opioids, to consider possible structures and authorities that need to be established, revised, or augmented within the Federal Government. 
(d)Functioning of CommissionThe provisions of subsections (c), (d), (e), (g), (h), (i), and (m) of section 1652 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232) shall apply to the Commission to the same extent and in the same manner as such provisions apply to the commission established under that section, except that— (1)subsection (c)(1) of that section shall be applied and administered by substituting 30 days for 45 days; 
(2)subsection (g)(4)(A) of that section shall be applied and administered by inserting and the Attorney General after Secretary of Defense; and  (3)subsections (h)(2)(A) and (i)(1)(A) of that section shall be applied and administered by substituting level V of the Executive Schedule under section 5316 for level IV of the Executive Schedule under section 5315. 
(e)Treatment of information relating to national security 
(1)Responsibility of Director of National IntelligenceThe Director of National Intelligence shall assume responsibility for the handling and disposition of any information related to the national security of the United States that is received, considered, or used by the Commission under this section.  (2)Information provided by CongressAny information related to the national security of the United States that is provided to the Commission by the appropriate congressional committees and leadership may not be further provided or released without the approval of the chairperson of the committee, or the Member of Congress, as the case may be, that provided the information to the Commission. 
(3)Access after termination of CommissionNotwithstanding any other provision of law, after the termination of the Commission under subsection (h), only the members and designated staff of the appropriate congressional committees and leadership, the Director of National Intelligence (and the designees of the Director), and such other officials of the executive branch as the President may designate shall have access to information related to the national security of the United States that is received, considered, or used by the Commission.  (f)ReportsThe Commission shall submit to the appropriate congressional committees and leadership— 
(1)not later than 270 days after the date of the enactment of this Act, an initial report on the activities and recommendations of the Commission under this section; and  (2)not later than 270 days after the submission of the initial report under paragraph (1), a final report on the activities and recommendations of the Commission under this section. 
(g)Limitation on fundingOf amounts made available under sections 302, 303, and 304 to carry out this Act, not more than $5,000,000 shall be available to the Commission in any of fiscal years 2020 through 2025.  (h)Termination (1)In generalThe Commission, and all the authorities of this section, shall terminate at the end of the 120-day period beginning on the date on which the final report required by subsection (f)(2) is submitted to the appropriate congressional committees and leadership. 
(2)Winding up of affairsThe Commission may use the 120-day period described in paragraph (1) for the purposes of concluding its activities, including providing testimony to Congress concerning the final report required by subsection (f)(2) and disseminating the report.  IIIOther Matters 301.Director of National Intelligence program on use of intelligence resources in efforts to sanction foreign opioid traffickers (a)Program required (1)In generalThe Director of National Intelligence shall, with the concurrence of the Director of the Office of National Drug Control Policy, carry out a program to allocate and enhance use of resources of the intelligence community, including intelligence collection and analysis, to assist the Secretary of the Treasury and the Administrator of the Drug Enforcement Administration in efforts to identify and impose sanctions with respect to foreign opioid traffickers under title I. 
(2)Focus on illicit financeTo the extent practicable, efforts described in paragraph (1) shall— (A)take into account specific illicit finance risks related to narcotics trafficking; and 
(B)be developed in consultation with the Undersecretary of the Treasury for Terrorism and Financial Crimes, appropriate officials of the Office of Intelligence and Analysis of the Department of the Treasury, the Director of the Financial Crimes Enforcement Network, and appropriate Federal law enforcement agencies.  (b)Review of counternarcotics efforts of the intelligence communityThe Director of National Intelligence shall, in coordination with the Director of the Office of National Drug Control Policy, carry out a comprehensive review of the current intelligence collection priorities of the intelligence community for counternarcotics purposes in order to identify whether such priorities are appropriate and sufficient in light of the number of lives lost in the United States each year due to use of illegal drugs. 
(c)Reports 
(1)Quarterly reports on programNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Director of National Intelligence and the Director of the Office of National Drug Control Policy shall jointly submit to the appropriate congressional committees and leadership a report on the status and accomplishments of the program required by subsection (a) during the 90-day period ending on the date of the report. The first report under this paragraph shall also include a description of the amount of funds devoted by the intelligence community to the efforts described in subsection (a) during each of fiscal years 2017 and 2018.  (2)Report on reviewNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence and the Director of the Office of National Drug Control Policy shall jointly submit to the appropriate congressional committees and leadership a comprehensive description of the results of the review required by subsection (b), including whether the priorities described in that subsection are appropriate and sufficient in light of the number of lives lost in the United States each year due to use of illegal drugs. If the report concludes that such priorities are not so appropriate and sufficient, the report shall also include a description of the actions to be taken to modify such priorities in order to assure than such priorities are so appropriate and sufficient. 
(d)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).  302.Department of Defense funding (a)Source of fundsSubject to subsection (b), amounts authorized to be appropriated for each of fiscal years 2020 through 2025 for the Department of Defense for operation and maintenance shall be available for operations and activities described in subsection (c). 
(b)Limitation on amount available 
(1)In generalSubject to paragraph (2), the amount available under subsection (a) in a fiscal year to carry out operations and activities described in subsection (c) may not exceed the following: (A)In fiscal year 2020, $25,000,000. 
(B)In each of fiscal years 2021 through 2025, $35,000,000.  (2)Exclusion of funds for US Southcom from limitationAmounts authorized to be appropriated for a fiscal year for operation and maintenance and available for such fiscal year for the United States Southern Command for operations and activities described in subsection (c)(2) shall not count toward the limitation applicable to such fiscal year under paragraph (1). 
(c)Operations and activitiesThe operations and activities described in this subsection are the following: (1)The operations and activities of any department or agency of the United States Government (other than the Department of Defense) in carrying out this Act. 
(2)The operations and activities of the Department of Defense in support of any other department or agency of the United States Government in carrying out this Act.  (d)Transfer authority (1)In generalThe Secretary of Defense may transfer funds authorized to be appropriated for the Department of Defense as described in subsection (a) to any other department or agency of the United States Government to carry out this Act. 
(2)Notice requirementsAny transfer under this subsection shall not be subject to any reprogramming requirements under law. However, a notice on any such transfer shall be provided to the appropriate committees of Congress.  (3)Inapplicability of transfer limitationsAny transfer under this subsection in a fiscal year shall not count toward or apply against any limitation on amounts transferrable by the Department of Defense in such fiscal year, including any limitation specified in an annual defense authorization Act for such fiscal year. 
303.Department of State funding 
(a)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of State to carry out the operations and activities described in subsection (b)— (1)$25,000,000 for fiscal year 2020; and 
(2)$35,000,000 for each of fiscal years 2021 through 2025.  (b)Operations and activities describedThe operations and activities described in this subsection are the following: 
(1)The operations and activities of any department or agency of the United States Government (other than the Department of State) in carrying out this Act.  (2)The operations and activities of the Department of State in support of any other department or agency of the United States Government in carrying out this Act. 
(c)Notification requirement 
(1)In generalExcept as provided in paragraph (2), amounts authorized to be appropriated by subsection (a) may not be obligated until 15 days after the date on which the President notifies the appropriate committees of Congress of the President's intention to obligate such funds.  (2)Waiver (A)In generalThe Secretary of State may waive the notification requirement under paragraph (1) if the Secretary determines that such a waiver is in the national security interests of the United States. 
(B)Notification requirementIf the Secretary exercises the authority provided under subparagraph (A) to waive the notification requirement under paragraph (1), the Secretary shall notify the appropriate committees of Congress of the President's intention to obligate amounts authorized to be appropriated by subsection (a) as soon as practicable, but not later than 3 days after obligating such funds.  (d)Transfer authority (1)In generalThe Secretary of State may transfer funds authorized to be appropriated by subsection (a) to any other department or agency of the United States Government to carry out this Act. 
(2)Notice requirementsAny transfer under this subsection shall not be subject to any reprogramming requirements under law. However, a notice on any such transfer shall be provided to the appropriate committees of Congress.  304.Department of the Treasury funding (a)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Treasury to carry out the operations and activities described in subsection (b)— 
(1)$25,000,000 for fiscal year 2020; and  (2)$35,000,000 for each of fiscal years 2021 through 2025. 
(b)Operations and activities describedThe operations and activities described in this subsection are the following: (1)The operations and activities of any department or agency of the United States Government (other than the Department of the Treasury) in carrying out this Act. 
(2)The operations and activities of the Department of the Treasury in support of any other department or agency of the United States Government in carrying out this Act.  (c)Notification requirement (1)In generalExcept as provided in paragraph (2), amounts authorized to be appropriated by subsection (a) may not be obligated until 15 days after the date on which the President notifies the appropriate committees of Congress of the President's intention to obligate such funds. 
(2)Waiver 
(A)In generalThe Secretary of the Treasury may waive the notification requirement under paragraph (1) if the Secretary determines that such a waiver is in the national security interests of the United States.  (B)Notification requirementIf the Secretary exercises the authority provided under subparagraph (A) to waive the notification requirement under paragraph (1), the Secretary shall notify the appropriate committees of Congress of the President's intention to obligate amounts authorized to be appropriated by subsection (a) as soon as practicable, but not later than 3 days after obligating such funds. 
(d)Transfer authority 
(1)In generalThe Secretary of the Treasury may transfer funds authorized to be appropriated by subsection (a) to any other department or agency of the United States Government to carry out this Act.  (2)Notice requirementsAny transfer under this subsection shall not be subject to any reprogramming requirements under law. However, a notice on any such transfer shall be provided to the appropriate committees of Congress. 
305.Appropriate committees of Congress definedIn this title, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.  